                  MEMO ENDORSED
May 4, 2021
                                          Application GRANTED. The May 11, 2021 ICMC is hereby
Hon. Ona T. Wang                          adjourned to July 13, 2021 at 3:30 pm. See ECF 11 for instructions.
United Stated District Judge
                                          ECF 12 resolved. SO ORDERED.
United States Courthouse
225 Cadman Plaza East
                                          /s/ Ona T. Wang May 7, 2021
Brooklyn, NY 11201
                                          U.S.M.J.

RE:    LOPEZ V. ONE MORE THAI CORP, et al.
       DOCKET NO. 1:21-cv-03120-OTW


Dear Magistrate Judge Wang:

         The undersigned represents Samuel Lopez, the plaintiff in the above-referenced matter. I
write to respectfully request an adjournment of the May 11, 2021 Initial Pretrial Conference. This
is the first request for an adjournment.

       To date, defendants have not yet appeared, answered, or otherwise moved. However, on
April 30, 2021, I was contacted by Utica First Insurance Carrier advising me that they have been
placed on notice of the matter and are in the process of determining whether the insured is covered
under their policy. Accordingly, I respectfully request that this Court adjourn the May 11th
conference for sixty (60) days for Utica to assign counsel or for defendants to seek alternative
counsel.

       Thank you for your time and consideration on this matter.


                                                            Respectfully,




                                                            Gabriel A. Levy
